            Case 1:20-cv-01699 Document 1 Filed 02/26/20 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
JON R. MORGAN, on behalf of himself and                                :
all others similarly situated,                                         :
                                                                       :   No.: ___________________
                               Plaintiffs,                             :
                                                                       :   CLASS ACTION COMPLAINT
                                         v.                            :
                                                                       :   JURY TRIAL DEMANDED
THE NATURES BOUNTY CO.                                                 :
d/b/a MET-RX.,                                                         :
                                                                       :
                              Defendant.                               :
                                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



                                                INTRODUCTION
1.        Plaintiff JON R. MORGAN (hereinafter “Plaintiff”), on behalf of himself and

          others similarly situated, asserts the following claims against Defendant THE

          NATURES BOUNTY CO. d/b/a MET-RX., for its failure to design, construct,

          maintain, and operate its website to be fully accessible to and independently usable

          by Plaintiff and other blind or visually-impaired people.

2.        Plaintiff is a visually-impaired and legally blind person who suffers from what

          constitutes a “qualified disability” under the Americans with Disabilities Act of

          1990 (“ADA”) and thus requires screen-reading software to read website content

          using his computer. Plaintiff uses the terms “blind” or “visually-impaired” to refer

          to all people with visual impairments who meet the legal definition of blindness in

          that they have a visual acuity with correction of less than or equal to 20 x 200. Some

          blind people who meet this definition have limited vision while others are

          completely impaired and have no vision.




                                                          -1-
      Case 1:20-cv-01699 Document 1 Filed 02/26/20 Page 2 of 20



3.   Defendant’s denial of full and equal access to its website, and therefore denial of

     its goods and services offered thereby, is a violation of Plaintiff’s rights under the

     ADA.

4.   Because Defendant’s website, www.Metrx.com (the “Website” or “Defendant’s

     website”), is not equally accessible to blind and visually-impaired consumers, it

     violates the ADA. Defendant’s website contains various and multiple access

     barriers that make it difficult if not impossible for blind and visually-impaired

     consumers to attempt to complete a transaction.

5.   Plaintiff seeks a permanent injunction to initiate a change in Defendant’s corporate

     policies, practices, and procedures so that Defendant’s website will become and

     remain accessible to blind and visually-impaired consumers.

                           JURISDICTION AND VENUE
6.   This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331

     and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42

     U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

7.   This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiff’s

     New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq.,

     (“NYCHRL”) claims.

8.   Venue is proper in this district under 28 U.S.C. §1391(a)(2) because a substantial

     part of the acts and/or omissions giving rise to Plaintiff’s claims occurred in this

     District. Defendant have also been and is continuing to commit the alleged acts

     and/or omissions in this District that caused injury and violated Plaintiff’s rights

     and the rights of other disabled individuals.




                                          -2-
       Case 1:20-cv-01699 Document 1 Filed 02/26/20 Page 3 of 20



9.    Defendant is subject to personal jurisdiction in this District. Defendant has been

      and is committing the acts or omissions alleged herein in the Southern District of

      New York that caused injury and violated rights the ADA prescribes to Plaintiff

      and to other blind and other visually impaired-consumers. A substantial part of the

      acts and omissions giving rise to Plaintiff’s claims occurred in this District: on

      several separate occasions, Plaintiff has been denied the full use and enjoyment of

      the facilities, goods and services offered to the general public, on Defendant’s

      Website in Queens County. These access barriers that Plaintiff encountered have

      caused a denial of Plaintiff’s full and equal access multiple times in the past, and

      now deter Plaintiff on a regular basis from accessing the Defendant’s Website in

      the future.

10.   This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§ 2201

      and 2202.

                                       PARTIES
11.   Plaintiff JON R. MORGAN, at all relevant times, is and was a resident of Queens,

      New York.

12.   Plaintiff is a blind, visually-impaired handicapped person and a member of a

      protected class of individuals under the ADA, under 42 U.S.C. § 12102(1)-(2), and

      the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., and

      the NYCHRL.

13.   Defendant is and was at all relevant times a Delaware Corporation doing business

      in New York.




                                          -3-
       Case 1:20-cv-01699 Document 1 Filed 02/26/20 Page 4 of 20



14.   Defendant owns, manages, controls and maintains the Website, and its facilities,

      goods, and services offered thereupon, is a public accommodation within the

      definition of Title III of the ADA, 42 U.S.C. § 12181(7).

15.   A Website is a place of accommodation defined as “places of exhibition and

      entertainment,” places of recreation,” and “service establishments.” 28 CFR §§

      36.201 (a); 42 U.S.C. § 12181 (7).

                                NATURE OF ACTION
16.   The Internet has become a significant source of information, a portal, and a tool for

      conducting business, doing everyday activities such as shopping, learning, banking,

      researching, as well as many other activities for sighted, blind and visually-

      impaired persons alike.

17.   Blind and visually impaired users of Windows operating system computers and

      devices have several screen-reading software programs available to them. Some of

      these programs are available for purchase and other programs are available without

      the user having to purchase the program separately. Job Access With Speech

      (“JAWS”), and NonVisual Desktop Access (“NVDA”) are among the most

      popular.

18.   In today’s world, blind and visually-impaired people have the ability to access

      websites using keyboards in conjunction with screen access software that vocalizes

      the visual information found on a computer screen or displays the content on a

      refreshable Braille display. This technology is known as screen-reading software.

      Screen-reading software is currently the only method a blind or visually-impaired

      person may independently access the internet. Unless websites are designed to be




                                           -4-
        Case 1:20-cv-01699 Document 1 Filed 02/26/20 Page 5 of 20



       read by screen-reading software, blind and visually-impaired persons are unable to

       fully access websites, and the information, products, goods and contained thereon.

19.    For screen-reading software to function, the information on a website must be

       capable of being rendered into text. If the website content is not capable of being

       rendered into text, the blind or visually-impaired user is unable to access the same

       content available to sighted users.

20.    The international website standards organization, the World Wide Web

       Consortium, known throughout the world as W3C, has published version 2.1 of the

       Web Content Accessibility Guidelines (“WCAG 2.1”). WCAG 2.1 are well-

       established guidelines for making websites accessible to blind and visually-

       impaired people. These guidelines are universally followed by most large business

       entities and government agencies to ensure their websites are accessible.

21.    Non-compliant websites pose common access barriers to blind and visually-

       impaired persons. Common barriers encountered by blind and visually impaired

       persons include, but are not limited to, the following:

               a.     Alternative text (“alt-text”) or text equivalent for every non-text

element. Alt-text is an invisible code embedded beneath a graphical image on a website.

Web accessibility requires that alt-text be coded with each picture so that screen-reading

software can speak the alt-text where a sighted user sees pictures, which includes captcha

prompts. Alt-text does not change the visual presentation, but instead a text box shows

when the mouse moves over the picture;

               b.     Videos that do not maintain audio descriptions;

               c.     Title frames with text are not provided for identification and




                                             -5-
Case 1:20-cv-01699 Document 1 Filed 02/26/20 Page 6 of 20



    navigation;

    d.      Equivalent text is not provided when using scripts;

    e.      Forms with the same information and functionality as for sighted

    persons are not provided;

    f.      Information about the meaning and structure of content is not

    conveyed by more than the visual presentation of content;

    g.      Text cannot be resized without assistive technology up to 200%

    without losing content or functionality;

    h.      If the content enforces a time limit, the user is not able to extend,

    adjust or disable it;

    i.      Web pages do not have titles that describe the topic or purpose;

    j.      The purpose of each link cannot be determined from the link text

    alone or from the link text and its programmatically determined link

    context;

    k.      One or more keyboard operable user interface lacks a mode of

    operation where the keyboard focus indicator is discernible;

    l.      The default human language of each web page cannot be

    programmatically determined;

    m.      When a component receives focus, it may initiate a change in

    context;

    n.      Changing the setting of a user interface component may

    automatically cause a change of context where the user has not been advised

    before using the component;




                                  -6-
       Case 1:20-cv-01699 Document 1 Filed 02/26/20 Page 7 of 20



             o.      Labels or instructions are not provided when content requires user

             input, which include captcha prompts that require the user to verify that he

             or she is not a robot;

             p.      In content which is implemented by using markup languages,

             elements do not have complete start and end tags, elements are not nested

             according to their specifications, elements may contain duplicate attributes,

             and/or any IDs are not unique;

             q.      Inaccessible Portable Document Format (PDFs); and,

             r.      The name and role of all User Interface elements cannot be

             programmatically determined; items that can be set by the user cannot be

             programmatically set; and/or notification of changes to these items is not

             available to user agents, including assistive technology.

                              STATEMENT OF FACTS
22.   Defendant is a global leader in health and wellness market. Defendant is a

      manufacturer and online retailer of vitamins, dietary supplements, minerals, herbs,

      protein bars and powders and beauty products. Defendant owns, operates, manages

      and controls the website, www.Metrx.com (its “Website”), which is nutritional

      supplement retailer. The Website offers features which should allow all consumers

      to access the goods and services and which Defendant ensures the delivery of such

      goods throughout the United States, including New York State.

23.   Defendant’s Website is integrated with its retail business operations, serving as its

      gateway. The Website offers products and services for online sale and general

      delivery to the public. The Website offers features which ought to allow users to

      learn about Defendant’s products and services, browse for items, information,


                                           -7-
       Case 1:20-cv-01699 Document 1 Filed 02/26/20 Page 8 of 20



      access navigation bar descriptions, prices, savings and/or coupons and sale discount

      items, and avail consumers of the ability to peruse the numerous items offered for

      sale. The features offered by www.Metrx.com include learning about the products

      and/or items, about the company, read reviews, and make purchases.

24.   It is, upon information and belief, Defendant’s policy and practice to deny Plaintiff

      and other blind or visually-impaired users access to its Website, thereby denying

      the facilities and services that are offered and integrated with its retail operations.

      Due to its failure and refusal to remove access barriers to its Website, Plaintiff and

      visually-impaired persons have been and are still being denied equal access to

      Defendant’s retail operations and the numerous facilities, goods, services, and

      benefits offered to the public through its Website.

25.   Defendant’s Website is a commercial marketplace without any physical location.

      Thus, Defendant’s Website is the main point of sale for its business operation.

26.   Plaintiff is a visually-impaired and legally blind person, who cannot use a computer

      without the assistance of screen-reading software. Plaintiff has visited the Website

      on separate occasions using a screen-reader.

27.   During Plaintiff’s visits to the Website, www.Metrx.com, the last occurring in

      February of 2020, Plaintiff encountered multiple access barriers which effectively

      denied him the full enjoyment of the goods and services of the Website. Plaintiff

      visited Defendant’s Website with an intent to browse Protein bars and powders.

      Despite his efforts, however, Plaintiff was denied a shopping experience similar to

      that of a sighted individual due to the website’s lack of a range of features and




                                            -8-
       Case 1:20-cv-01699 Document 1 Filed 02/26/20 Page 9 of 20



      accommodations, which effectively barred Plaintiff from being able to make his

      desired purchase.

28.   Many features on the Website lacks alt. text, which is the invisible code embedded

      beneath a graphical image. As a result, Plaintiff was unable to differentiate what

      products were on the screen due to the failure of the Website to adequately describe

      its content.

29.   Many features on the Website also fail to add a label element or title attribute for

      each field. This is a problem for the visually impaired because the screen reader

      fails to communicate the purpose of the page element. It also leads to the user not

      being able to understand what he or she is expected to insert into the subject field.

      This was an issue on Defendant’s Website particularly in the select style section.

      As a result, Plaintiff and similarly situated visually impaired users of Defendant’s

      Website are unable to enjoy the privileges and benefits of the Website equally to

      sighted users.

30.   Plaintiff has made multiple attempts to complete a purchase on www.Metrx.com,

      most recently in February of 2020, but was unable to do so independently because

      of the many access barriers on Defendant’s website. These access barriers have

      caused www.Metrx.com to be inaccessible to, and not independently usable by,

      blind and visually-impaired persons.

31.   The Website also contained a host of broken links, which is a hyperlink to a non-

      existent or empty webpage. For the visually impaired this is especially paralyzing

      due to the inability to navigate or otherwise determine where one is on the website

      once a broken link is encountered. For example, upon coming across a link of




                                           -9-
      Case 1:20-cv-01699 Document 1 Filed 02/26/20 Page 10 of 20



      interest, Plaintiff was redirected to an error page. However, the screen-reader failed

      to communicate that the link was broken. As a result, Plaintiff could not get back

      to his original search.

32.   These access barriers effectively denied Plaintiff the ability to use and enjoy

      Defendant’s website the same way sighted individuals do. The access barriers

      Plaintiff encountered have caused a denial of Plaintiff’s full and equal access in the

      past, and now deter Plaintiff on a regular basis from accessing the Website.

33.   Due to the inaccessibility of Defendant’s Website, blind and visually-impaired

      customers such as Plaintiff, who need screen-readers, cannot fully and equally use

      or enjoy the facilities, products, and services Defendant offers to the public on its

      Website. The access barriers Plaintiff encountered have caused a denial of

      Plaintiff’s full and equal access in the past, and now deter Plaintiff on a regular

      basis from visiting the Website, presently and in the future.

34.   If the Website was equally accessible to all, Plaintiff could independently navigate

      the Website and complete a desired transaction as sighted individuals do.

35.   Through his attempts to use the Website, Plaintiff has actual knowledge of the

      access barriers that make these services inaccessible and independently unusable

      by blind and visually-impaired people.

36.   Because simple compliance with the WCAG 2.1 Guidelines would provide Plaintiff

      and other visually-impaired consumers with equal access to the Website, Plaintiff

      alleges that Defendant has engaged in acts of intentional discrimination, including

      but not limited to the following policies or practices:

              a.      Constructing and maintaining a website that is inaccessible to




                                           -10-
       Case 1:20-cv-01699 Document 1 Filed 02/26/20 Page 11 of 20



               visually-impaired individuals, including Plaintiff;

               b.       Failure to construct and maintain a website that is sufficiently intuitive

               so as to be equally accessible to visually-impaired individuals, including

               Plaintiff; and,

               c.       Failing to take actions to correct these access barriers in the face of

               substantial harm and discrimination to blind and visually-impaired

               consumers, such as Plaintiff, as a member of a protected class.

37.    Defendant therefore uses standards, criteria or methods of administration that have the

       effect of discriminating or perpetuating the discrimination of others, as alleged herein.

38.    The ADA expressly contemplates the injunctive relief that Plaintiff seeks in this

       action. In relevant part, the ADA requires:

       In the case of violations of . . . this title, injunctive relief shall include an order to
       alter facilities to make such facilities readily accessible to and usable by individuals
       with disabilities . . . Where appropriate, injunctive relief shall also include requiring
       the . . . modification of a policy . . .

42 U.S.C. § 12188(a)(2).

39.    Because Defendant’s Website has never been equally accessible, and because

       Defendant lacks a corporate policy that is reasonably calculated to cause its Website

       to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and

       seeks a permanent injunction requiring Defendant to retain a qualified consultant

       acceptable to Plaintiff (“Agreed Upon Consultant”) to assist Defendant to comply

       with WCAG 2.1 guidelines for Defendant’s Website. Plaintiff seeks that this

       permanent injunction requires Defendant to cooperate with the Agreed Upon

       Consultant to:

               a.       Train Defendant’s employees and agents who develop the Website



                                             -11-
      Case 1:20-cv-01699 Document 1 Filed 02/26/20 Page 12 of 20



             on accessibility compliance under the WCAG 2.1 guidelines;

             b.      Regularly check the accessibility of the Website under the WCAG

             2.1 guidelines;

             c.      Regularly test user accessibility by blind or vision-impaired persons

             to ensure that Defendant’s Website complies under the WCAG 2.1

             guidelines; and,

             d.      Develop an accessibility policy that is clearly disclosed on Defendant’s

             Websites, with contact information for users to report accessibility-related

             problems.

40.   Although Defendant may currently have centralized policies regarding maintaining

      and operating its Website, Defendant lacks a plan and policy reasonably calculated

      to make them fully and equally accessible to, and independently usable by, blind

      and other visually-impaired consumers.

41.   Without injunctive relief, Plaintiff and other visually-impaired consumers will

      continue to be unable to independently use the Website, violating their rights.

42.   Defendant has, upon information and belief, invested substantial sums in

      developing and maintaining its Website and has generated significant revenue from

      the Website. These amounts are far greater than the associated cost of making its

      Website equally accessible to visually impaired customers.

                         CLASS ACTION ALLEGATIONS
43.   Plaintiff, on behalf of himself and all others similarly situated, seeks to certify a

      nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

      individuals in the United States who have attempted to access Defendant’s Website




                                          -12-
      Case 1:20-cv-01699 Document 1 Filed 02/26/20 Page 13 of 20



      and as a result have been denied access to the equal enjoyment of goods and services,

      during the relevant statutory period.

44.   Plaintiff, on behalf of himself and all others similarly situated, seeks certify a New

      York City subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

      individuals in the City of New York who have attempted to access Defendant’s

      Website and as a result have been denied access to the equal enjoyment of goods and

      services offered, during the relevant statutory period.

45.   Common questions of law and fact exist amongst Class, including:

              a.         Whether Defendant’s Website is a “public accommodation” under

              the ADA;

              b.         Whether Defendant’s Website is a “place or provider of public

              accommodation” under the NYCHRL;

              c.         Whether Defendant’s Website denies the full and equal enjoyment

              of   its     products,   services,    facilities,   privileges,   advantages,   or

              accommodations to people with visual disabilities, violating the ADA; and

              d.         Whether Defendant’s Website denies the full and equal enjoyment

              of   its     products,   services,    facilities,   privileges,   advantages,   or

              accommodations to people with visual disabilities, violating the NYCHRL.

46.   Plaintiff’s claims are typical of the Class. The Class, similarly, to the Plaintiff, are

      severely visually impaired or otherwise blind, and claim that Defendant has

      violated the ADA or NYCHRL by failing to update or remove access barriers on

      its Website so either can be independently accessible to the Class.




                                             -13-
       Case 1:20-cv-01699 Document 1 Filed 02/26/20 Page 14 of 20



47.    Plaintiff will fairly and adequately represent and protect the interests of the Class

       Members because Plaintiff has retained and is represented by counsel competent

       and experienced in complex class action litigation, and because Plaintiff has no

       interests antagonistic to the Class Members. Class certification of the claims is

       appropriate under Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused

       to act on grounds generally applicable to the Class, making appropriate both

       declaratory and injunctive relief with respect to Plaintiff and the Class as a whole.

48.    Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because

       fact and legal questions common to Class Members predominate over questions

       affecting only individual Class Members, and because a class action is superior to

       other available methods for the fair and efficient adjudication of this litigation.

49.    Judicial economy will be served by maintaining this lawsuit as a class action in that

       it is likely to avoid the burden that would be otherwise placed upon the judicial

       system by the filing of numerous similar suits by people with visual disabilities

       throughout the United States.

                         FIRST CAUSE OF ACTION
                VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.
50.    Plaintiff, on behalf of himself and the Class Members, repeats and realleges every

       allegation of the preceding paragraphs as if fully set forth herein.

51.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

       No individual shall be discriminated against on the basis of disability in the full and
       equal enjoyment of the goods, services, facilities, privileges, advantages, or
       accommodations of any place of public accommodation by any person who owns,
       leases (or leases to), or operates a place of public accommodation.

42 U.S.C. § 12182(a).




                                            -14-
        Case 1:20-cv-01699 Document 1 Filed 02/26/20 Page 15 of 20



52.    Defendant’s Website is a public accommodation within the definition of Title III of

       the ADA, 42 U.S.C. § 12181(7). The Website is a service that is offered to the

       general public, and as such, must be equally accessible to all potential consumers.

53.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

       deny individuals with disabilities the opportunity to participate in or benefit from

       the products, services, facilities, privileges, advantages, or accommodations of an

       entity. 42 U.S.C. § 12182(b)(1)(A)(i).

54.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

       deny individuals with disabilities an opportunity to participate in or benefit from

       the products, services, facilities, privileges, advantages, or accommodation, which

       is equal to the opportunities afforded to other individuals. 42 U.S.C. §

       12182(b)(1)(A)(ii).

55.    Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

       includes, among other things:

       [A] failure to make reasonable modifications in policies, practices, or procedures,
       when such modifications are necessary to afford such goods, services, facilities,
       privileges, advantages, or accommodations to individuals with disabilities, unless
       the entity can demonstrate that making such modifications would fundamentally
       alter the nature of such goods, services, facilities, privileges, advantages or
       accommodations; and a failure to take such steps as may be necessary to ensure that
       no individual with a disability is excluded, denied services, segregated or otherwise
       treated differently than other individuals because of the absence of auxiliary aids
       and services, unless the entity can demonstrate that taking such steps would
       fundamentally alter the nature of the good, service, facility, privilege, advantage,
       or accommodation being offered or would result in an undue burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

56.    The acts alleged herein constitute violations of Title III of the ADA, and the

       regulations promulgated thereunder. Plaintiff, who is a member of a protected class




                                           -15-
      Case 1:20-cv-01699 Document 1 Filed 02/26/20 Page 16 of 20



      of persons under the ADA, has a physical disability that substantially limits the

      major life activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A).

      Furthermore, Plaintiff has been denied full and equal access to the Website, has not

      been provided services that are provided to other patrons who are not disabled, and

      has been provided services that are inferior to the services provided to non-disabled

      persons. Defendant has failed to take any prompt and equitable steps to remedy its

      discriminatory conduct. These violations are ongoing.

57.   Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

      incorporated therein, Plaintiff, requests relief as set forth below.

                            SECOND CAUSE OF ACTION
                           VIOLATIONS OF THE NYCHRL
58.   Plaintiff, on behalf of himself and the New York City Sub-Class Members, repeats

      and realleges every allegation of the preceding paragraphs as if fully set forth herein.

59.   N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an unlawful

      discriminatory practice for any person, being the owner, lessee, proprietor,

      manager, superintendent, agent or employee of any place or provider of public

      accommodation, because of . . . disability . . . directly or indirectly, to refuse,

      withhold from or deny to such person, any of the accommodations, advantages,

      facilities or privileges thereof.”

60.   Defendant’s Website is a sales establishment and public accommodations within

      the definition of N.Y.C. Admin. Code § 8-102(9).

61.   Defendant is subject to NYCHRL because it owns and operates its Website, making

      it a person within the meaning of N.Y.C. Admin. Code § 8-102(1).




                                           -16-
      Case 1:20-cv-01699 Document 1 Filed 02/26/20 Page 17 of 20



62.   Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in refusing to

      update or remove access barriers to Website, causing its Website and the services

      integrated with such Website to be completely inaccessible to the blind. This

      inaccessibility denies blind patrons full and equal access to the facilities, products,

      and services that Defendant makes available to the non-disabled public.

63.   Defendant is required to “make reasonable accommodation to the needs of persons

      with disabilities . . . any person prohibited by the provisions of [§ 8-107 et seq.]

      from discriminating on the basis of disability shall make reasonable

      accommodation to enable a person with a disability to . . . enjoy the right or rights

      in question provided that the disability is known or should have been known by the

      covered entity.” N.Y.C. Admin. Code § 8-107(15)(a).

64.   Defendant’s actions constitute willful intentional discrimination against the Sub-

      Class on the basis of a disability in violation of the N.Y.C. Administrative Code §

      8-107(4)(a) and § 8-107(15)(a) in that Defendant has:

             a.      constructed and maintained a website that is inaccessible to blind

             class members with knowledge of the discrimination; and/or

             b.      constructed and maintained a website that is sufficiently intuitive

             and/or obvious that is inaccessible to blind class members; and/or

             c.      failed to take actions to correct these access barriers in the face of

             substantial harm and discrimination to blind class members.

65.   Defendant has failed to take any prompt and equitable steps to remedy their

      discriminatory conduct. These violations are ongoing.




                                           -17-
      Case 1:20-cv-01699 Document 1 Filed 02/26/20 Page 18 of 20



66.   As such, Defendant discriminates, and will continue in the future to discriminate

      against Plaintiff and members of the proposed class and subclass on the basis of

      disability in the full and equal enjoyment of the products, services, facilities,

      privileges, advantages, accommodations and/or opportunities of its Website under

      § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins

      Defendant from continuing to engage in these unlawful practices, Plaintiff and

      members of the class will continue to suffer irreparable harm.

67.   Defendant’s actions were and are in violation of the NYCHRL and therefore

      Plaintiff invokes his right to injunctive relief to remedy the discrimination.

68.   Plaintiff is also entitled to compensatory damages, as well as civil penalties and

      fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each offense

      as well as punitive damages pursuant to § 8-502.

69.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.

70.   Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,

      procedures, and rights set forth and incorporated therein Plaintiff prays for

      judgment as set forth below.

                                THIRD CAUSE OF ACTION
                                 DECLARATORY RELIEF
71.   Plaintiff, on behalf of himself and the Class and New York City Sub-Classes

      Members, repeats and realleges every allegation of the preceding paragraphs as if

      fully set forth herein.

72.   An actual controversy has arisen and now exists between the parties in that Plaintiff

      contends, and is informed and believes that Defendant denies, that its Website

      contains access barriers denying blind customers the full and equal access to the



                                           -18-
      Case 1:20-cv-01699 Document 1 Filed 02/26/20 Page 19 of 20



      products, services and facilities of its Website, which Defendant owns, operations

      and controls, fails to comply with applicable laws including, but not limited to, Title

      III of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

      Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et seq. prohibiting

      discrimination against the blind.

73.   A judicial declaration is necessary and appropriate at this time in order that each of

      the parties may know their respective rights and duties and act accordingly.

                                PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:

             a.      A preliminary and permanent injunction to prohibit Defendant from

             violating the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq.,

             N.Y.C. Administrative Code § 8-107, et seq., and the laws of New York;

             b.      A preliminary and permanent injunction requiring Defendant to take

             all the steps necessary to make its Website into full compliance with the

             requirements set forth in the ADA, and its implementing regulations, so that

             the Website is readily accessible to and usable by blind individuals;

             c.      A declaration that Defendant owns, maintains and/or operates its

             Website in a manner that discriminates against the blind and which fails to

             provide access for persons with disabilities as required by Americans with

             Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y.C. Administrative Code

             § 8-107, et seq., and the laws of New York

             d.      An order certifying the Class and Sub-Classes under Fed. R. Civ. P.

             23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative,

             and his attorneys as Class Counsel;


                                           -19-
         Case 1:20-cv-01699 Document 1 Filed 02/26/20 Page 20 of 20



               e.      Compensatory damages in an amount to be determined by proof,

               including all applicable statutory and punitive damages and fines, to

               Plaintiff and the proposed class and subclasses for violations of their civil

               rights under New York City Human Rights Law;

               f.      Pre- and post-judgment interest;

               g.      An award of costs and expenses of this action together with

               reasonable attorneys’ and expert fees; and

               h.      Such other and further relief as this Court deems just and proper.

                            DEMAND FOR TRIAL BY JURY
         Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions
of fact the Complaint raises.

Dated:     Forest Hills, New York
           February 26, 2020


                                               SHALOM LAW, PLLC.

                                               By: /s/Jonathan Shalom
                                               Jonathan Shalom, Esq.
                                               105-13 Metropolitan Avenue
                                               Forest Hills, New York 11375
                                               Tel: (718) 971-9474
                                               Email: Jshalom@JonathanShalomLaw.com

                                               ATTORNEYS FOR PLAINTIFF




                                            -20-
